IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


NICOLE DESHER (GUARDIAN AD LITEM            :   No. 390 EAL 2019
OF PATRICK DEVLIN),                         :
                                            :
                   Petitioner               :   Petition for Allowance of Appeal
                                            :   from the Order of the
                                            :   Commonwealth Court
             v.                             :
                                            :
                                            :
SOUTHEASTERN PENNSYLVANIA                   :
TRANSPORTATION AUTHORITY                    :
(SEPTA),                                    :
                                            :
                   Respondent


                                     ORDER



PER CURIAM

     AND NOW, this 7th day of January, 2020, the Petition for Allowance of Appeal is

DENIED.